COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Cause No 01-13-00238-CV, Esmeralda Thurman v. Buy George Resale, L.L.C. d/b/a
         Riverbridge Resale & Consignment and Kim Bolt

            On appeal from the 240th District Court of Fort Bend County, Texas, Trial Court
            Case No. 10-DCV-181877.

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is ordered to
prepare, certify, and file a supplemental record containing “Plaintiff’s Response to Defendants’
Motion for No Evidence Summary Judgment,” filed on or about February 8, 2013, in case
number 10-DCV-181877.

        The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
March 18, 2014. Costs shall be assessed against appellant in the trial court, but any delay or
failure to pay the clerk’s fee for the supplemental record shall not be grounds for delaying the
preparation, certification, and filing of the supplemental record in this Court.

        It is so ORDERED.


Judge’s signature:    /s/ Michael Massengale
                      Acting individually



Date:                 March 6, 2014